Case: 12-13679   Date Filed: 05/29/2013   Page: 1 of 7


                                                                   [PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT

                     ________________________

                           No. 12-13679
                       Non-Argument Calendar
                     ________________________

                 D.C. Docket No. 1:11-cr-20876-JEM-2



UNITED STATES OF AMERICA,

                                                    Plaintiff - Appellee,


                                 versus


ALLAND PHILIDOR,

                                                    Defendant - Appellant.

                     ________________________

                           No. 12-13724
                       Non-Argument Calendar
                     ________________________

                 D.C. Docket No. 1:11-cr-20876-JEM-3
              Case: 12-13679     Date Filed: 05/29/2013   Page: 2 of 7


UNITED STATES OF AMERICA,

                                                           Plaintiff - Appellee,


                                       versus


WILLMAN PHILIDOR,

                                                           Defendant - Appellant.

                           ________________________

                   Appeals from the United States District Court
                       for the Southern District of Florida
                          ________________________

                                  (May 29, 2013)

Before TJOFLAT, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

      Alland Philidor and his brother Willman Philidor (collectively, the

“Philidors”) each pled guilty to one count of conspiracy to steal government funds,

in violation of 18 U.S.C. § 371, and one count of theft of government funds, in

violation of 18 U.S.C. § 641, for their participation in a scheme that involved

submitting fraudulent tax returns to the Internal Revenue Service using stolen

Social Security numbers, receiving refund checks from the federal government,

and depositing these proceeds in various bank accounts of corporate entities

controlled by them. The presentence investigation reports (“PSI”) indicated that


                                          2
               Case: 12-13679    Date Filed: 05/29/2013     Page: 3 of 7


there were thousands of victims whose Social Security numbers were fraudulently

used by the Philidors. Accordingly, the PSI recommended that a six-level

enhancement be applied to their base offense level because the offense involved

250 or more victims. United States Sentencing Commission, Guidelines Manual, §

2B1.1(b)(2)(C) (Nov. 1, 2012). The PSI also noted that the government had only

positively identified twenty-six of the taxpayer victims.

      The Philidors objected to the statements in the PSI concerning the number of

victims and the six-level enhancement. Although they conceded that the

government’s discovery materials identified more than 250 Social Security

numbers that were used to file over 250 fraudulent tax returns for which they

received proceeds, the Philidors argued that the government failed to meet its

burden to show that the offense involved 250 actual, living victims. The District

Court overruled the objection and imposed a sentence incorporating the six-level

enhancement.

      The Philidors appealed their sentence, each raising the same issue, and we

consolidated their appeals. They argue that the District Court erred in imposing

the § 2B1.1(b)(2)(C) enhancement because the government did not show by a

preponderance of the evidence that 250 of the listed Social Security numbers were

authentic and belonged to living people. Upon review of the record and

consideration of the parties’ briefs, we affirm the District Court.

                                           3
               Case: 12-13679     Date Filed: 05/29/2013   Page: 4 of 7


      We review a district court’s factual findings for clear error. United States v.

Gupta, 572 F.3d 878, 887 (11th Cir. 2009). The district court may rely on

undisputed facts contained in the PSI in determining a sentence. United States v.

Bennett, 472 F.3d 825, 832 (11th Cir. 2006). But when a defendant challenges one

of the factual bases of his sentence, the government has the burden of proving the

disputed fact by a preponderance of the evidence. Gupta, 572 F.3d at 887. A fact

finding is clearly erroneous when, after reviewing all the evidence, the court “is

left with the definite and firm conviction that a mistake has been committed.” Id.

      The Sentencing Guidelines provide for a six-level increase to a base offense

level if the crime involves 250 or more victims. U.S.S.G. § 2B1.1(b)(2)(C). For

the purposes of § 2B1.1, “victim” means “any person who sustained any part of the

actual loss” attributed to the crime. Id. comment. (n.1) (application note). In cases

involving means of identification, such as a Social Security number, “victim” also

includes “any individual whose means of identification was used unlawfully or

without authority.” Id. comment. (n.4(E)) (application note). A means of

identification must be of an “actual (i.e., not fictitious) individual.” Id. comment.

(n.1); see 18 U.S.C. § 1028(d)(7) (a means of identification must be able to be used

“to identify a specific individual”).

      The District Court did not clearly err in finding that there were 250 or more

victims affected by the Philidors’ crime. The undisputed portions of the PSI

                                           4
               Case: 12-13679     Date Filed: 05/29/2013    Page: 5 of 7


indicate that the Philidors’ bank statements list over 250 Social Security numbers

and that these numbers correspond to tax refunds issued based on fraudulently

submitted tax returns. Based on the fact that the Internal Revenue Service issued

refunds for tax returns listing those numbers, the District Court made the legitimate

inference that the Social Security numbers corresponded to actual persons. See

United States v. Chavez, 584 F.3d 1354, 1367 (11th Cir. 2009) (stating that the

district court is “free to make” reasonable inferences but cannot rely on an

inference that is “speculative to the point of being clearly erroneous”). As we have

said in the context of government-issued identification, it is not necessary to

present proof that the government verifies an individual’s identity before it issues a

driver’s license or passport, because it is reasonable to conclude, “based on

ordinary human experience,” that the government “routinely obtain[s] an

applicant’s identity to verify the authenticity of that identity.” United States v.

Doe, 661 F.3d 550, 563 (11th Cir. 2011) (internal quotation marks omitted); see

United States v. Gomez-Castro, 605 F.3d 1245, 1249 (11th Cir. 2010) (stating that,

to infer that governments verify the identity information they require applicants to

provide, “no special proof is required; a trier of fact can rely on common sense”).

Here, likewise, the District Court could infer, based on common sense and ordinary

human experience, that the Internal Revenue Service verifies identifying

information, like Social Security numbers, before issuing a tax refund.

                                           5
               Case: 12-13679     Date Filed: 05/29/2013    Page: 6 of 7


Accordingly, the fact that the Internal Revenue Service paid the refunds to the

Philidors indicates that the Social Security numbers used to procure those refunds

are associated with real people. The District Court’s conclusion was not clearly

erroneous.

      Finally, the District Court did not err in applying the § 2B1.1(b)(2)(C)

enhancement without first finding that the victims were living. The language in

the sentencing guidelines is to be given its plain and ordinary meaning. United

States v. Pompey, 17 F.3d 351, 354 (11th Cir. 1994). A victim in this context is a

person whose means of identification was used unlawfully. A “means of

identification” is limited to “an actual (i.e., not fictitious) individual.” U.S.S.G. §

2B1.1 comment. (n.1). Because “i.e.” is an abbreviation for “that is,” the plain

meaning of the language used by Congress was that “not fictitious” was the

exclusive definition for “actual.” See Black’s Law Dictionary 749 (7th ed. 1999).

We recently came to a similar conclusion in the context of the aggravated identity

theft statute, 18 U.S.C. § 1028A(a)(1). See United States v. Zuniga-Arteaga, 681

F.3d 1220, 1223 (11th Cir. 2012) (concluding that 18 U.S.C. 1028A(a)(1)

“punishes theft of the identity of an actual person, regardless of whether that

person is still alive”). Accordingly, the plain meaning of the phrase “actual” does

not distinguish between living and deceased persons.




                                            6
             Case: 12-13679     Date Filed: 05/29/2013   Page: 7 of 7


      We find no error in the District Court’s application of the § 2B1.1(b)(2)(C)

enhancement. The sentence imposed by the District Court is

      AFFIRMED.




                                         7